Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed an amendment on 6/14/22.  Claims 1-7 and 21-33 were pending at the time of the action. Applicant amends claims 1, 3, 21, 24, 28, and 31. Applicant presents claims 1-7 and 21-33 for examination. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 21-33 are rejected under 35 U.S.C. 101 because they are directed to an abstract idea without more.

Claims 1, 21 and 28 are directed to a system, method and medium respectively. 
Claims 1, 21, 28, Claim 21 exemplified

A method comprising: generating a (graphical user interface (GUI) )configured to display on a first computing device associated with a client account, the GUI configured to receive an input defining a contract from the first computing device; receiving, via the GUI, input data representing the input, the input data indicating that [[a]]the contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor account, the contract including a threshold insurance coverage value associated with an intellectual-property infringement related obligation associated with the vendor account; sending, to a second computing device associated with the vendor account and based at least in part on receiving the input data, first data representing a first notification indicating that the contract has been associated with the second entity; receiving, from the second computing device, second data indicating acceptance of the contract by the second entity; identifying, by an insurance component, an insurance coverage value corresponding to the intellectual-property infringement related obligation associated with the vendor account; [[and]] determining, by a compliance component and based at least in part on the insurance coverage value, a level of compliance associated with the contract; and causing the GUI to display, on the first computing device, the level of compliance associated with the contract.

Here as amended, the applicant uses a first and second computing device and GUI to determine compliance to insurance contracts for example. 

The use of generic computing devices to carry out a fundamental economic practice such as insurance for intellectual property is not statutory. However, the applicant could amend the claims to further hone in on a technical improvement or a further combination of technical elements. 

As amended, the applicant has further incorporated the first computing device and GUI. However, “component” as added is not a “physical component” and thus does not further create a technical improvement in the computer or technology. Applicant should consider further focus on the technical aspects of the invention, and further avoid terms such as “component” which may be more of a “means” rather than a concrete element.


The dependent claims do not correct the concerns of claims 1, 21 and 28. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over
 US Patent Publication 2011/0173093 to Psota in view of US Patent Publication 20070073561 to Malackowski and US Patent 2015/0039359 to Katakol


As per claims 21, 1 and 28, Psota discloses; A method comprising: 



generating a graphical user interface (GUI) configured to display on a first computing device associated with a client account, Psota(0208 graphical display)
the GUI configured to receive an input from the first computing device; 
receiving, via the GUI, Psota(0208 graphical display)
input data representing the input, defining a contract Psota(0214, 0229 graphical display, contract)
the input data indicating that the contract has been entered into between a first entity associated with the client account and a second entity associated with a vendor account, 
Psota(0035, re: vendor or supplier contracts) the contract including 
related obligation 
associated with the vendor account; 
Psota(0035, re: vendor or supplier contracts, including IP)
sending, to a second computing device associated with the vendor account and based at least in part on receiving the input data, first data representing a first notification indicating that the contract has been associated with the second entity; 
receiving, from the second computing device, second data indicating acceptance of the contract by the second entity; identifying by an insurance component associated with the system an insurance coverage value corresponding to the … obligation associated with the vendor account; and determining, by a compliance component associated with the system and based at least in part on the insurance coverage value, a level of compliance associated with the contract.  
Psota (0032 “in part” could be a small part)
(Fig. 2, shows compliance in the context of rating the suppliers by 
Here Psota discloses; insurance for contracts, however in regards to IP related insurance and infringement,  Malackowski teaches;
a threshold insurance coverage value associated 
with an intellectual-property infringement related
(0025 and 0096, insurance for company IP including for infringement)
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to combine the insurance for business contracting teachings of Psota with the Intellectual property umbrella of Malackowski for the motivation of insuring against all insurance risks. (0003). 
Here Psota discloses vendor “ratings” which is a form of compliance, however, 
Katakol teaches, Causing the GUI to display on the first computing device an indication of the level of compliance associated with the contract.
(0037 for example and , fig. 18)
It would therefore have been obvious to one of ordinary skill in the art at the time of the filing of the invention to combine the supplier rating system of Psota with the contract compliance teachings of Katakol for the motivation of providing “procurement tools” for a growing procurement industry. (0002-3)

As per claims 23, 2, 30 Psota discloses The method of claim 21, further 
comprising: Serial No.: 16/908,523 Atty Docket No.: A184-0054US-5 _ee&Hayes* Atty/Agent: Blake Alan Impecovendetermining that the insurance coverage value does not satisfy a threshold coverage value corresponding to the intellectual-property related obligation; and wherein determining the level of compliance associated with the contract is based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value.  
Psota(0036 conditions of insurance)

As per claims 24, 3, and 31 Psota discloses; The method of claim 23, further comprising: sending, to the client account, a second notification including an indication that the vendor account is non-compliant with the contract based at least in part on determining that the insurance coverage value does not satisfy the threshold coverage value corresponding to the intellectual-property related obligation; and causing the GUI to display the indication that the vendor account is non- compliant with the contract in association with an indicator of the vendor account.  Psota(0038)

As per claims 25, 4, 32 Psota discloses;
The method of claim 23, further comprising: 
identifying one or more intellectual-property assets associated with the vendor account, the one or more intellectual-property assets including subject matter associated with the at least one of goods or services; determining, for individual ones of the intellectual-property assets, an intellectual- property asset score indicating at least a respective comparative breadth of an intellectual property asset; determining that at least one of the intellectual-property asset scores satisfy a threshold intellectual-property asset score; and wherein the threshold coverage value corresponding to the intellectual-property related obligation is based at least in part on determining that at least one of the intellectual-property asset scores satisfy the threshold intellectual-property asset score.  Psota(Score cards 0111-112)

As per claims 22, 5 and 29 Psota discloses; The method of claim 21, further comprising: determining a user account currently logged into the system; determining that the user account is associated with an account type of multiple account types, individual ones of the multiple account types associated with display preferences identifying information to be displayed via the GUI; identifying the information to be displayed via the GUI based at least in part on determining that the user account is associated with the account type; and causing the information to be displayed via the GUI, wherein the information includes a first portion of the information and excludes a second portion of the information.  
As per claims 26, 6, and 33, 
The method of claim 21, wherein the GUI includes one or more contract information fields configured to receive the input indicating at least one of: 
an identifier of the contract; Psota(0046 identifying records related to a contract)
an identifier of the vendor account; Serial No.: 16/908,523 Atty Docket No.: A184-0054US0_ee&Hayes* 
Atty/Agent: Blake Alan Impecovenan insurance template indicating a threshold coverage value corresponding to the intellectual-property related obligation; a start date associated with the contract; an end date associated with the contract; and a revenue value associated with the first entity.  

As per claims 7, and 27 Psota discloses;
The method of claim 26, further comprising: determining that the identifier of the vendor account indicates a new vendor account; and causing the GUI to display one or more vendor account information fields configured to receive the input indicating at least one of: a legal name associated with the second entity; contact information associated with the second entity; and location information associated with the second entity.  
Psota(0291)
Response to Arguments
Applicant filed an amendment on 6/14/22.  Claims 1-7 and 21-33 were pending at the time of the action. Applicant amends claims 1, 3, 21, 24, 28, and 31. 
Applicant presents claims 1-7 and 21-33 for examination. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection.


Claims 1-7 and 21-33 stand rejected under 35 U.S.C. § 101 – moot in view of amendment, replaced with updated grounds. Applicant does add some further GUI tie’s but does not provide a non-abstract technical concept. But-For the “first” and “second” computing devices and “GUI” the claims are conducting an insurance process that could generally be conducted  manually. The examiner notes that applicant could focus on a specific graphical user interface such as 3A with a specific graphical output and further incorporate additional technical elements to demonstrate a practical application that could only be conducted with computers.

35 USC 102(a)- moot in view of amendment which resulted in new grounds of rejection under 35 USC 103(a)


Dependent Claims 2-7 – argued by virtue of dependency only.
Serial No.: 16/908,523 
Atty/Agent: Blake Alan Impecoven 
Independent Claim 21 – argued similar to claim 1.
Lee & H ayes 
Dependent Claims 22-27 – argued by virtue of dependency
Independent Claim 28 – argued similar to claim 1. 
Dependent Claims 29-33 – argued by virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Small and Mid-sized Enterprise Intellectual Property rights financing Mode Analysis” 2012 
“Development, Management and Use of Intellectual Property” IEEE 2001
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698